ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 16 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,812,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an imaging system for acquiring images of objects that move in a direction of travel along a conveyor, the imaging system comprising: a mirror arrangement that includes a first mirror that is controllably movable; and a control device that is configured to, as a first object is moved along the direction of travel: using the at least one imaging sensor and the at least one lens arrangement, acquire a first image that includes the first object in a first location along the conveyor, the first image being acquired along a first optical path defined by the mirror arrangement, wherein a first field of view corresponding to the first optical path extends across a substantially full width of the conveyor at an intersection with the conveyor at the first location; move the first mirror to define a second optical path with the mirror arrangement, the second optical path being different from the first optical path, wherein a second field of view corresponding to the second optical path extends, at a second location along the conveyor, over a smaller width of the conveyor than does the first field of view at the first location along the conveyor, in combination with the other elements of the claim.  The closest prior art of record, Olmstead, teaches a system including a moveable mirror, wherein each image captured by the system includes a portion of different sides of an 
Claims 2-12 are allowable due to their dependence on claim 1.
Claim 13 is allowable because the prior art of record fails to teach or suggest an imaging system comprising: a first mirror; a second mirror; and a control device that is configured to: with the first mirror in a first orientation, control the imaging device to acquire a first image of an object with a first field of view that is defined at least in part by the second mirror and that provides a first degree of zoom; based on the first image, determine a first pixel dimension of a feature of the object; based on the second image, determine a second pixel dimension of the feature of the object; and based on the first and second pixel dimensions, determine a height dimension of the object, in combination with the other elements of the claim.  The closest prior art of record, Olmstead in view of Brobst teaches an imaging system for a conveyor with adjustable mirrors, however, in Olmstead all of the viewpoints are fixed in size such that there is no need to determine the height of an object.  Therefore, the combination fails to teach or suggest “based on the first image, determine a first pixel dimension of a feature of the object; based on the second image, determine a second pixel dimension of the feature of the object; and based on the first and second pixel dimensions, determine a height dimension of the object” as currently claimed. 
Claims 14-18 are allowable due to their dependence on claim 13.
Claim 19 is allowable because the prior art of record fails to teach or suggest a method of analyzing a symbol on an object, using an imaging system that includes an imaging device with at least one imaging sensor and at least one lens arrangement, a first mirror, and a second mirror, the method comprising: with the imaging device, acquiring a second image of the object along the second optical path; based on the first image, determining a first pixel dimension of a feature of the object; based on the second image, determining a second pixel dimension of the feature of the object; and based on the first and second pixel dimensions, determining one or more of a distance from the object to the imaging device or a height of the object, in combination with the other elements of the claim.  The closest prior art of record, Olmstead in view of Brobst teaches an imaging system for a conveyor with adjustable mirrors, however, in Olmstead all of the viewpoints are fixed in size such that there is no need to determine the height of an object.  Therefore, the combination fails to teach or suggest “based on the first image, determining a first pixel dimension of a feature of the object; based on the second image, determining a second pixel dimension of the feature of the object; and based on the first and second pixel dimensions, determining one or more of a distance from the object to the imaging device or a height of the object” as currently claimed.
Claim 20 is allowable due to its dependence on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696